DETAILED ACTION
This office action is responsive to the amendment filed 8/19/2020.  As directed, claims 1-13 have been canceled and no claims have been amended or added.  Thus claims 14-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17, 19-21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gradon et al. (2004/0079370) in view of Korneff et al. (2012/0125334) and Neatrour et al. (2013/0269693).
Regarding claim 14, Gradon discloses a method for adding humidity to gas delivered by a positive airway pressure apparatus, the method comprising: producing, with a blower (1) , a flow of pressurized gas at a variable flow rate ([0062] lines 1-5); transporting the flow of pressurized gas from the blower (1) to a user interface (!6) via a delivery tube (14) positioned between the blower (1) and the user interface (16) ([0032] lines 1-5) the humidity introduced by a vaporizing device (9) having an outlet (!2) proximate the blower (1) and in communication with the flow of pressurized gas (as shown the outlet is closer (as proximate) to the blower than the patient).
Gradon teaches a controller (11) and flow sensor (19) for activating the humidifier during a power interval ([0061] lines 1-5) but does not specifically disclose detecting, with the controller  one or both of an inspiratory phase and an expiratory phase of one or more breath cycles; introducing, during a power interval, humidity into a portion of the flow of pressurized gas to produce a discrete flow of pressurized gas with added humidity, the humidity introduced by a vaporizing device having an outlet proximate the blower and in communication with the flow of pressurized gas; and determining, automatically with the controller, a start time and duration of the power interval so that the flow of pressurized gas with added humidity reaches the user interface at or near an onset of an inspiratory phase of a current or future breath cycle and ends at or near an end of the inspiratory phase, or at or near an onset of an expiratory phase, of the current or future breath cycle.  However, Korneff discloses detecting, with the controller (250, 360, 460)  one or both of an inspiratory phase and an expiratory phase of one or more breath cycles ([0021] lines 1-10, [0034] lines 1-15 discloses a flow sensor for timing the pulses with the patient’s inhalation and exhalation cycles); introducing, during a power interval (pulsed time) , humidity into a portion of the flow of pressurized gas to produce a discrete flow (pulse) of pressurized gas with added humidity ([0020] lines 1-20), and determining, automatically with the controller (11), a start time and duration of the power interval (pulsed time) so that the flow of pressurized gas with added humidity reaches the user interface at or near an onset of an inspiratory phase of a current or future breath cycle ([0021] lines 1-8, [0032] lines 1-20, [0033] lines 1-10 discloses the humidified air is pulsed for the start of inhalation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaporizer and controller of Gradon to include delivery sensing breathing cycles for delivery during inhalation as taught by Korneff to provide the advantage of reduced waste and condensation.
The modified Gradon discloses delivering humidification at or near an onset of an inspiratory phase of the target breath cycle ([0021] lines 1-8 of Korneff) while the non-pulsed period is during exhalation ([0033] lines 1-5)  but does not specifically disclose the ends at or near an end of the inspiratory phase, or at or near an onset of an expiratory phase, of the current or future breath cycle.  However, Neatrour discloses the delivery lasts for most or all of the inspiratory phase of the target breath cycle thereby ending at or near the onset of exhalation ([0021] lines 1-10 disclose that the switching of humidification; levels occurs at the transitions such that the higher humidification lasts at least most of the inspiration cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaporizer and controller of the modified Gradon to include delivery during most of inhalation to end near the onset of exhalation as taught by Neatrour to provide the advantage of sufficient humidification for comfort and effect.
Regarding claim 15, the modified Gradon discloses introducing the humidity periodically into the flow of pressurized gas to produce periodic flows  of pressurized gas with added humidity (i.e. pulses), wherein each of the periodic flows of pressurized gas with added humidity is timed to reach the user interface at or near the onset of an inspiratory phase of one of the breath cycles (([0021] lines 1-8, [0032] lines 1-20, [0033] lines 1-10 of Korneff).
Regarding claim 16, Gradon discloses introducing the humidity into the flow of pressurized gas for the power interval comprises providing electrical power to the vaporizing device during the power interval ([0063] lines 1-10).
Regarding claim 17, Gradon discloses modulating the electrical power to the vaporizing device during the power interval ([0063] lines 1-10 discloses pulsed width modulation).
Regarding claim 19, Gradon discloses introducing water vapor into the flow of pressurized gas at a variable rate proportional to a flow rate of the flow of pressurized gas ([0060] last 5 lines, [0062] lines 1-5 disclose modifying the temperature of the heater in accordance with the flow rate to thereby increase or decrease humidity levels of the air in accordance with  flow rate).
Regarding claim 20, Gradon discloses determining controller activation of the humidifier based on a lookup table ([0063] lines 1-10) and the modified Gradon discloses  determining the start time and duration of the power interval ([0021] lines 1-8, [0032] lines 1-20, [0033] lines 1-10 of Korneff).
Regarding clam 21, the modified Gradon teaches  determining the start time and duration of the power interval comprises calculating the start time and duration with the controller ([0020] lines 1-10 of Neatrour discloses calculating inhalation nd exhalation times for humidifier activation).
Regarding claim 23, Gradon discloses a method for adding humidity to gas provided by a positive airway pressure (PAP) apparatus, the method comprising: producing a continuous and variable flow of pressurized gas with a blower ([0004] lines 1-10, [0031] lines 1-10); transporting the flow of pressurized gas from the blower (1) to a user interface (16) via a delivery tube (14) positioned between the blower (1) and the user interface (16), wherein the vaporizing device (9) is located proximate an outlet (12) of the blower (1) and is in communication with the flow of pressurized gas (as shown the outlet is closer (as proximate) to the blower than the patient).
Gradon teaches a controller (11) and flow sensor (19) for activating the humidifier during a power interval ([0051] lines 1-20, [0061] lines 1-5) but does not specifically disclose predicting, automatically with a PAP controller, a start time and duration of an inspiratory phase of a target breath cycle based upon an analysis of a current or a preceding breath cycle; calculating or selecting, automatically with a humidification controller, a delay time and duration of a power interval; providing power, under control of the humidification controller, to a vaporizing device after expiration of the power interval delay time, the power lasting for the power interval duration, introducing humidity with the vaporizing device into the flow of pressurized gas during the power interval duration to produce a flow of pressurized gas with added humidity that reaches the user interface at or near an onset of the inspiratory phase of the target breath cycle and terminates at or near a beginning of an expiratory phase of the target breath cycle. However, Korneff teaches calculating or selecting, automatically with a humidification controller (250, 360, 460), a delay time (exhalation time) and duration of a power interval (([0033] lines 1-5 discloses pulsing humidity during inhalation but delaying/stopping pulsing during exhalation); providing power, under control of the humidification controller, to a vaporizing device after expiration of the power interval delay time ([0032] lines 1-20 disclose activating the humidifier during inhalation after the non-pulsed exhalation period), introducing humidity with the vaporizing device into the flow of pressurized gas during the power interval duration to produce a flow of pressurized gas with added humidity that reaches the user interface at or near an onset of the inspiratory phase of the target breath cycle ([0021] lines 1-8, [0032] lines 1-20, [0033] lines 1-10 discloses the humidified air is pulsed for the start of inhalation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaporizer and controller of Gradon to include delivery sensing breathing cycles for delivery during inhalation as taught by Korneff to provide the advantage of reduced waste and condensation.
The modified Gradon discloses delivering humidification at or near an onset of an inspiratory phase of the target breath cycle ([0021] lines 1-8 of Korneff) while the non-pulsed period is during exhalation ([0033] lines 1-5)   but does not specifically disclose predicting, automatically with a PAP controller, a start time and duration of an inspiratory phase of a target breath cycle based upon an analysis of a current or a preceding breath cycle and terminating pulsing nd terminates at or near a beginning of an expiratory phase of the target breath cycle such that the power lasts for the power interval duration.  However, Neatrour discloses predicting, automatically with a PAP controller, a start time and duration of an inspiratory phase of a target breath cycle based upon an analysis of a current or a preceding breath cycle ([0020] lines 1-10 disclose discloses calculating inhalation nd exhalation times for humidifier activation), the delivery and power lasts for most or all of the inspiratory phase of the target breath cycle thereby ending at or near the onset of exhalation which is the duration of the power interval ([0021] lines 1-10 disclose that the switching of humidification; levels occurs at the transitions such that the higher humidification lasts at least most of the inspiration cycle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vaporizer and controller of the modified Gradon to include delivery during most of inhalation to end near the onset of exhalation as taught by Neatrour to provide the advantage of sufficient humidification for comfort and effect.
Regarding claim 24, Gradon discloses modulating the power provided to the vaporizing device in proportion to a flow rate of the flow of pressurized gas ([0063] lines 1-10) during the power interval duration (delivery time) such that a near constant humidity level is maintained in the flow of pressurized gas with added humidity ([0051] lines 1-25, [00062] lines 1-5).
Regarding claim 25, the modified Gradon discloses the delay time (exhalation time) and duration of the power interval are selected based, at least in part, upon start and end of expiration ([0033] lines 1-5 of Korneff discloses the non-pulsed period is timed with exhalation).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gradon et al. in view of Korneff and Neatrour, as applied to claim 14 above, and further in view of Gruenke et al. (5,845,636).
Regarding claim 18, the modified Gradon substantially teaches the claimed invention except for determining the start time and duration of the power interval comprises analyzing one or more characteristics of the one or more breath cycles preceding the current or future breath cycle.  However, Gruenke teaches automatically predicting when the onset of the inspiratory phase of the target breath cycle will begin based upon an analysis of one or more prior breath cycles (col. 7 lines 20-26 disclose tracking prior breathing pressures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the controller of the modified Gradon with the ability to predict the onset of inhalation as taught by Gruenke to provide the advantage of precise humidification for enhanced comfort and reduced waste.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785